The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred.
This case has been several times before us, and now the only point presented is, whether the former judgment of the Court is conclusive upon the rights of the parties, inasmuch as we have since decided that the District Courts have no appellate jurisdiction, and this appeal was originally brought through the District Court to this tribunal.
It is well settled, that when a case has been once taken to an appellate Court, and its judgment obtained on points of law involved, such judgment, however erroneous, becomes the law of the case, and cannot *688on a second appeal be altered or changed. But, say the respondents, the rule applies only to questions of law arising in the case, and does not extend to questions of jurisdiction; that if this Court had no jurisdiction in the first instance to try the cause, its judgment is a nullity; and that we have decided that the Legislature had no power to confer appellate jurisdiction on the District Courts.
The answer as we conceive is this : the first point decided by any Court, although it may not be in terms, is, that the Court has jurisdiction, otherwise it would not proceed to determine the rights of the parties. For the purposes of the first trial in this Court, the jurisdiction was as much determined as though the point had been made and passed upon; certain it is, that unless made, it cannot now be questioned. Washington Bridge Co. v. Stewart et al., 2 Howard’s U. S. R., 413.
A moment’s reflection will satisfy any one of the reason and necessity of the rule. In all questions of remedy, where the opinions of judges may be as various as the differences of the human mind admit of, the interposition of a new judge might change the law which has been settled by a majority for years, and introduce a new rule. Cases which have been brought to the Court on certiorari, or writ of error, and determined, may be re-opened, and rights which have grown up under them be disturbed.
The evil may extend to practice and pleadings in the inferior Courts, and the whole administration of justice thrown into doubt and confusion by every change on the bench; but by letting those judgments stand which have already passed through this forum, no inconvenience can result, as new rules will only operate upon future and not upon past controversies.
For these reasons, the judgment heretofore rendered is affirmed.